[Cite as State v. Brown, 2022-Ohio-4065.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               ALLEN COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                              CASE NO. 1-22-36

        v.

JONATHAN J. BROWN,                                       OPINION

        DEFENDANT-APPELLANT.




                   Appeal from Allen County Common Pleas Court
                            Trial Court No. CR2021 0237

                                     Judgment Affirmed

                          Date of Decision: November 14, 2022




APPEARANCES:

        F. Stephen Chamberlain for Appellant

        Jana E. Emerick for Appellee
Case No. 1-22-36


MILLER, J.

       {¶1} Defendant-appellant, Jonathan J. Brown, appeals the May 9, 2022

judgment of sentence of the Allen County Court of Common Pleas. For the reasons

that follow, we affirm.

                           Facts and Procedural History

       {¶2} On August 12, 2021, the Allen County Grand Jury indicted Brown on

a single count of aggravated arson in violation of R.C. 2909.02(A)(1), (B)(2), a first-

degree felony. On August 18, 2021, Brown entered a written plea of not guilty.

       {¶3} On April 1, 2022, pursuant to a negotiated agreement, the trial court

amended the charge in the indictment to attempted aggravated arson in violation of

R.C. 2923.02 and R.C. 2909.02(A)(1), a second-degree felony. Brown entered a

guilty plea to the amended charge. The trial court accepted Brown’s guilty plea and

found him guilty of Count One, as amended. The trial court filed its judgment entry

of conviction that same day.

       {¶4} At a sentencing hearing held on May 9, 2022, the trial court overruled

a defense motion objecting to the imposition of an indefinite prison sentence under

the Reagan Tokes Law on the grounds of unconstitutionality. The trial court then

sentenced Brown to an indefinite term of two to three years in prison. The trial court

filed its judgment entry of sentence that same day.




                                         -2-
Case No. 1-22-36


       {¶5} On May 31, 2022, Brown filed his notice of appeal. He raises three

assignments of error for our review.

                             Assignment of Error No. I

       The Reagan Tokes Law, 132 GA Senate Bill 201 is
       unconstitutional because it violates the separation-of-powers
       doctrine.

                            Assignment of Error No. II

       The Reagan Tokes Law, 132 GA Senate Bill 201 is
       unconstitutional because it violates right to due process.

                            Assignment of Error No. III

       The Reagan Tokes Law, 132 GA Senate Bill 201 is
       unconstitutional because it violates the constitutional right to a
       jury trial.

       {¶6} In the three assignments of error, which we will address together,

Brown contends that the indefinite sentence of incarceration imposed pursuant to

the Reagan Tokes Law is unconstitutional as it violates the separation-of-powers

doctrine and violates his constitutional rights to due process and to a trial by jury.

       {¶7} As this Court has noted in State v. Ball, 3d Dist. Allen No. 1-21-16,

2022-Ohio-1549, challenges to the Reagan Tokes Law do not present a matter of

first impression to this Court. Ball at ¶ 59. “Since the indefinite sentencing

provisions of the Reagan Tokes Law went into effect in March 2019, we have

repeatedly been asked to address the constitutionality of these provisions. We have

invariably concluded that the indefinite sentencing provisions of the Reagan Tokes

                                          -3-
Case No. 1-22-36


Law do not facially violate the separation-of-powers doctrine or infringe on

defendants’ due process rights.” Id. citing e.g. State v. Crawford, 3d Dist. Henry

No. 7-20-05, 2021-Ohio-547, ¶ 10-11; State v. Hacker, 3d Dist. Logan No. 8-20-01,

2020-Ohio-5048, ¶ 22; State v. Wolfe, 3d Dist. Union No. 14-21-16, 2022-Ohio-96,

¶ 21. Further, for the reasons stated in Ball, the remaining constitutional issue under

Reagan Tokes related to a jury trial is also unavailing. Id. at ¶ 61-63.

       {¶8} Thus, on the basis of Ball and our prior precedent, this Court finds no

merit to Brown’s contentions. The three assignments of error are overruled.

       {¶9} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the Allen County Court

of Common Pleas.

                                                                 Judgment Affirmed

ZIMMERMAN, P.J. and SHAW, J., concur.

/jlr




                                         -4-